173 S.W.3d 340 (2005)
STATE of Missouri, Respondent,
v.
Ahmad ANDERSON, Appellant.
No. WD 63170.
Missouri Court of Appeals, Western District.
July 26, 2005.
Motion for Rehearing and/or Transfer Denied August 30, 2005.
Application for Transfer Denied November 1, 2005.
Rosemary E. Percival, Kansas City, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before: BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2005.

ORDER
PER CURIAM.
Ahmad Anderson was charged with assault in the first degree, Section 565.050, armed criminal action, Section 571.015, and burglary in the first degree, Section 569.160. The trial was initially set for January 2002. However, the case was rescheduled six times and was not actually tried until March 2003. On the morning of trial, Anderson indicated to the trial court that he did not want his counsel to represent him; instead, he wanted to proceed pro se. In addition, Anderson requested that the court grant him a continuance of *341 one week to prepare for trial. The trial court refused Anderson's request.
Judgment affirmed. Rule 30.25(b).